DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 01/26/2021 is acknowledged.
Claims 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2021.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.

The Applicant contends, “It is respectfully submitted that Applicant has further amended independent claims 1 and 8, as attached herewith, to recite the feature “wherein the information processing method is configured to determine the quantity C of code blocks into which the transport block is to be segmented based on relative values of the first code rate Rreal and the second code rate Rmin instead of directly calculating based on the maximum code block length Kmax of the LDPC code in order to meet a channel encoding requirement (emphasis added). It is respectfully submitted that the 

The Examiner disagrees and asserts that segmenting a quantity of code blocks into transport blocks our mathematical steps belonging to the abstract algorithm in question and abstract portions of the abstract algorithm cannot be regarded as a .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method and a general purpose computer for implementing an abstract mathematical algorithm for determining a number of code blocks based on a code rate without significantly more. The claim(s) recite(s) “An information processing apparatus, wherein the apparatus comprises a processor and a memory, the memory is configured to store a transport block, and the processor is configured to perform the following operations: obtaining an encoding code rate of the transport block; and if a first code rate Rreai is greater than or equal to a second code rate Rmin, determining, based on a maximum code block length Kmax of an LDPC (low-density parity-check code) code, a quantity C of code blocks into which the transport block is 25 to be segmented, wherein the first code rate Rreai is a largest one among the encoding 52 code rate of the transport block, a code rate limit of the transport block, and a minimum code rate of the LDPC code, and the second code rate Rmin is a minimum code rate corresponding to the maximum code block length of the LDPC code, or a larger one between a minimum code rate corresponding to the maximum code block 5 length of the LDPC code and a code rate limit of the maximum code block length of the LDPC code”. This judicial exception is not integrated into a practical application because the use of a general-purpose computer is insufficient to raise the level of the abstract algorithm to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract mathematical algorithm for determining a number of code blocks based on a coding rate and the use of a general-purpose computer is insufficient to raise the abstract algorithm to the level of a practical application.
The Examiner asserts that segmenting a quantity of code blocks into transport blocks our mathematical steps belonging to the abstract algorithm in question and abstract portions of the abstract algorithm cannot be regarded as a practical application since it is understood that abstract algorithms can be modified into other abstract algorithms that performs differently in a simulation or a practical application, but does not change the fact that such a modified abstract algorithm is still a judicial exception. Nowhere has the Applicant provided evidence of a practical application for which the term significantly more can be applied. As pointed out in the previous office action filed 

Cited Prior Arts
US 20180234114 A1 is directed to generating the plurality of code blocks for a transport block and is a good teaching reference.
US 20140293811 A1 is directed to determining transport blocks for coding and modulation schemes based on coding rate and is a good teaching reference.
US 20100202386 A1 is directed to a method and apparatus for allocating code block schemes for a transport block and is a good teaching reference.
US 20080320353 A1 is directed to code Block segmentation for a transport block and is a good teaching reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112